Citation Nr: 1241248	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neurological disability of the left lower extremity, to include as secondary to service-connected varicose veins of the left thigh and leg with a healed post-operative scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for peripheral neuropathy of the left leg.

The RO in New York, New York currently has jurisdiction over this claim.

The Veteran testified before a Veterans Law Judge at an August 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In October 2011, the Board remanded this matter for further development.

In July 2012, the Veteran was informed that the Veterans Law Judge who had conducted the August 2011 Travel Board hearing was no longer employed at the Board and he was asked to indicate whether he wanted to attend a new hearing.  The Veteran indicated that he did not wish to have another hearing.

In August 2012, the claim was remanded for further development and the matter is once again before the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current neurologic disability of the left lower extremity was aggravated by service connected varicose veins as shown by a baseline of the neurologic disability prior to aggravation established by medical evidence created before the onset of aggravation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neurological disability of the left lower extremity as secondary to service-connected varicose veins of the left thigh and leg with a healed post-operative scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

II. Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various neurologic disabilities of the left lower extremity.  For example, an August 2009 letter from Dr. N.P. indicated a diagnosis of peripheral polyneuropathy.  Thus, a current disability has been demonstrated.

The Veteran does not contend and the objective evidence does not suggest that a neurological disability of the left lower extremity began during service.  Rather, the Veteran contends that his current neurologic disability of the left lower extremity is related to his service-connected varicose veins of the left thigh and leg.  

There are numerous conflicting opinions in the claims file as to whether any relationship exists between the current neurologic disability and the service-connected varicose veins.  For example, statements from Dr. N. P. dated in June 2007, October 2007, November 2007, July 2008, and August 2009; opinions by a VA medical professional dated in May and October 2009; and an August 2012 statement from Dr. J.W. reflect that the neurologic disability may be aggravated by the service-connected varicose veins.

Specifically, in letters dated in June 2007, October 2007, November 2007, July 2008, and August 2009; Dr. N. P. indicated that the neuropathy worsened with the edema from the varicose veins.  In June 2007, Dr. N.P. noted that the Veteran's discomfort in the legs seemed to be provoked by some combination of neuropathy and venous pooling related to varicosities.  

In an October 2007 letter, Dr. N.P. reported that the Veteran had peripheral polyneuropathy with worsened neuropathy on the left side, likely related to venous injury and venous operations (ligation and stripping) over 60 years ago.  He had swelling intermittently in the left foot and this clearly contributed to the neuropathy pain both acutely (by swelling) and chronically (swelling caused injury to the nerves themselves).  

In November 2007, Dr. N.P. noted that it was discussed that after standing for two to three hours there would be an accumulation of fluid in the Veteran's feet and worsened neuropathic pain.  Electromyography (EMG) and nerve conduction studies were repeated (compared to 2003) and revealed continued bilateral sensory neuropathy that was severe.  There was also bilateral peroneal motor neuropathy of the extensor digitorum brevis and maybe some component of a tibial neuropathy.  This was consistent with a sensorimotor neuropathy that clearly worsened when the leg swelled.  The impression was peripheral neuropathy, worse in the left leg compared to the right with worsening in the left side secondary to fluid accumulation that contributed to the neuropathic pain.  Dr. N.P. stated that this was a problem that was both primarily neuropathic and secondarily from venous ligation stripping.  

In the July 2008 letter, Dr. N. P. indicated that the peripheral neuropathy appears to be worsening over time and was worse with standing as well as with dependent edema that was related to standing and walking.  Also neuropathic symptoms were exacerbated from fluid accumulation.  In an August 2009 letter, Dr. N.P. reported that the Veteran had known venous abnormalities and varicose veins that were stripped on the left side and worsened pain.  The Veteran reported that when he walked or stayed on his feet, as the day progressed edema in the lower extremities worsened and he had worsening pain that led to a strong consideration that his neuropathic pain was provoked by fluid retention in the legs related to venous disease.  

Likewise, on May 2009 VA examination, the examiner noted that the neuropathy was certainly impacted by the edema and the Veteran reported that it worsened with standing and the pain was aggravated by the swelling. 

In October 2009, the same VA examiner reviewed the claims file only and opined that it was not likely that the Veteran's neuropathy was caused by varicose veins.   The edema from the varicose veins had an impact on the pain he felt from the neuropathy in that it caused him to have increased pain, although it was not likely to have a causal relationship with the varicose veins.  The varicose veins and the resultant edema had some impact on the pain from neuropathy.  

In an August 2012 letter, Dr. J.W. found that the Veteran's numbness and pain in the feet was likely due to a combination of peripheral neuropathy that might be attributable to his history of monoclonal gammopthy as well as Vitamin E deficiency.  A contributing factor might also be the venous varicosities in the legs causing pooling of blood in the legs, edema, and worsening pain.  There might be a mild component of lumbosacral radiculopathy as well.  The worsening of leg pain was asymmetric with pain greater on the left side.  

Additionally, an August 2009 EMG/nerve conduction study revealed that the Veteran's neuropathy appeared to have worsened since the previous November 2007 study and there may also be a coexistent L3 versus L4 radiculopathy.  

Evidence against the Veteran's claim of secondary service-connection includes reports of June 2009, September 2009, December 2011, and September 2012 VA examinations and reports in which VA concluded that there was no relationship between the neurological disability of the left lower extremity and the service-connected varicose veins of the left thigh and leg with a healed post-operative scar. 

On the June 2009 VA examination, the examiner opined that there was no causal relationship between the varicose veins and treatment for varicose veins in the left lower extremity and the peripheral neuropathy.  Moreover, the neuropathy affected both lower extremities, not just the left side.  The examiner added that it did appear the discomfort associated with the edema in addition to the discomfort associated with the peripheral neuropathy resulted in increased pain levels in the left leg, although the two conditions were unrelated to each other.  The examiner commented that the Veteran reported pain levels of 4-7/10 associated with the neuropathy even before the edema occurred so it seemed like the baseline manifestations of the neuropathy were independent of the service-connected disability related to varicose veins.  

In September 2009, the VA examiner reported a review of new evidence since the prior VA examination and that there was no change in her prior opinion that there was no causal relationship between varicose veins and peripheral neuropathy.  Nor did it change her opinion that the pain from the peripheral neuropathy and pain from the varicose veins (edema) were unrelated to each other.  She reasoned that the baseline neuropathy pain was present even if the Veteran was not standing, so this was independent of the pain that was related to varicosity edema with standing.  His lower extremity pain was worse after standing due to superimposed pain from the varicose veins.  The VA examiner commented that Dr. N.P.'s note provided only a speculative mechanism of neuropathy being provoked by venous pooling (edema) based on the Veteran's suspicions and not based on or proven in fact.  

In December 2011, the same VA examiner reviewed the Veteran's claims file and opined that she could not determine a baseline level of severity of the Veteran's neurologic disability of the left lower extremity based upon medical evidence prior to any aggravation or the earliest medical evidence following any aggravation by the service-connected varicose veins.  She explained that although there were EMG/nerve conduction velocity studies to suggest that the neuropathy had worsened between July 2007 and August 2009, the medical evidence was not sufficient to support a determination of the baseline severity of the neuropathy or neuropathy pain.

The physician also opined that regardless of an established baseline, the Veteran's neuropathy of the left lower extremity was not likely ("not at least as likely as not") aggravated beyond its natural progression by the service-connected varicose veins.  This opinion was based on the fact that there was no support in the medical literature suggesting that a mechanism exists for venous pooling/edema to worsen neuropathy.  Although Dr. N.P. letters indicated that the edema from varicose veins worsened the neuropathy and that the neuropathy had worsened over time, there was no medical evidence to support the claim that the likely mechanism of the neuropathy was venous pooling.

At the September 2012 VA examination, a different examiner opined that the Veteran's "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."   The examiner reported that the claims folder was reviewed, including the prior VA examination and summarized pertinent evidence.  

The examiner opined that it "is not likely that the Veteran's bilateral peripheral neuropathy is related to the Veteran's left leg problems in service, or is otherwise the result of a disease or injury in service."  The examiner reasoned that there is no support in the medical literature that various veins can cause peripheral neuropathy.  Also, the records showed that the Veteran's peripheral neuropathy was bilateral and not localized to the left leg.  There were no records available to support that the Veteran's peripheral neuropathy had its onset in service.  The available records from 2009 show that he had a decade of peripheral neuropathy.   

The examiner also opined that there is no support in the medical literature that varicose veins caused peripheral neuropathy; therefore it was not likely that the Veteran's bilateral peripheral neuropathy is caused by left leg various veins.  Finally, the examiner opined that "as there is no support in the medical literature that various veins causes or aggravates peripheral neuropathy, the Veteran's peripheral neuropathy is not likely aggravated by his service-connected various veins of the left thigh and leg."

Other evidence includes, a November 2007 EMG/nerve conduction interpretation that revealed severe bilateral, left greater than right, distal motor peroneal neuropathy likely related to atrophy of the extensor digitorum brevis muscles bilaterally since the proximal peroneal conduction velocity measurements were normal.  However, in July 2009 correspondence, the VA examiner added that varicose veins did not cause atrophy of the muscles.  Furthermore, the extensor digitorum brevus was controlled by the deep peroneal nerve in which a peroneal injury could result in atrophy of that muscle.  Thus, the varicose veins and muscle atrophy were unrelated.  

Overall, the medical evidence and opinions are in agreement that the Veteran's service-connected varicose veins did not cause a neurological disability in the left lower extremity.  The VA examiners have provided negative opinions on this question and the private medical records and letters from Drs. N.P. and J.W. do not indicate that they found the neurologic disorder to have been caused by varicose veins. 

There are conflicting opinions as to whether the varicose veins, including vein stripping to treat the varicose veins aggravated the neurologic disability.  
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicato[r].  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

As noted above, VA examination reports dated in June 2009, September 2009, December 2011, and September 2012 found that the Veteran's varicose veins did not aggravate or worsen his neurological disorder, or peripheral neuropathy.  Instead, the examiners found that the baseline manifestations of the neuropathy were independent of the service-connected disability related to varicose veins.  The VA examiner had an opportunity to interview and examine the Veteran in June 2009 and based her opinion on the Veteran's reported history.  In September 2009, the same VA examiner essentially restated her prior opinion.  In December 2011, the same VA examiner reasoned that there was a lack of medical literature to suggest that mechanism exists for venous pooling/edema to worsen neuropathy and to support Dr. N.P.'s opinion.  In September 2012, a different VA examiner also cited a lack of medical literature to support the claim that varicose veins aggravated peripheral neuropathy.  All of the VA examiners reviewed the Veteran's claims file.   

In contrast, statements from Dr. N. P. dated in June 2007, October 2007, November 2007, July 2008, and August 2009; opinions by a VA medical professional dated in May and October 2009; and an August 2012 statement from Dr. J.W. reflect that the neurologic disability may be aggravated by the service-connected varicose veins.  The May and October 2009 VA examiner had an opportunity to interview and examine the Veteran as well as review the claims file and found that the varicose veins and the resultant edema had some impact on the pain from neuropathy.  While Dr. N.P. did not have an opportunity to review the Veteran's claims file, he was the Veteran's treating neurologist and his letters suggest aggravation long before the Veteran filed a claim in January 2009.  

Furthermore, in June 2009, September 2009, and December 2011 the VA examiner found that the Veteran's baseline manifestations of the neuropathy were independent of the service-connect varicose veins.  In September 2009, the VA examiner reasoned that the baseline neuropathy pain was present even if the Veteran was not standing, so this was independent of the pain that was related to varicosity edema with standing.  She added that his lower extremity pain was worse after standing due to superimposed pain from the varicose veins.  However, a closer review of the evidence reflects that on the June 2009 VA examination, the Veteran reported that he did not have constant pain and only experienced numbness and occasional shooting pain when sitting.  He described the pain, which was worse with standing and walking and ranged from 4-7/10.  The pain began almost instantaneously upon standing although it took approximately 30 minutes for his feet to swell and the pain would worsen.  

In his October 2009 notice of disagreement, the Veteran clarified that the VA examiner's statement that "neuropathy pain was present when the Veteran was not standing or walking" was not true.  In his August 2011 Travel Board hearing, he indicated that he did not have pain in his left leg unless he stood or walked and then his feet would swell up and cause a problem with the nerves.  

The negative VA opinions appear to have relied on evidence that the neurologic disability was reported in both lower extremities and at times to the same degree of severity.  Other records; however, do indicate that the disability was worse on the left than the right.  The opinions appear to be in relative equipoise as to whether there was such aggravation.  Resolving reasonable doubt the record does show that there was aggravation.

The remaining question is whether medical records created prior to the alleged aggravation show a base line for the neurologic disability prior to the aggravation.

The earliest reports of neurologic symptoms took place on a VA examination in March 2006.  At that time the Veteran reported a five to ten year history of progressive fatigue and numbness that radiated to the sole of his left foot.  The fatigue occurred on long standing.  

The private treatment records show that by 2007 the neurologic disability had progressed to a severe level and aggravation was reported.  Hence, the March 2006 examination report provides medical evidence of the baseline of the disability prior to aggravation.  

Therefore, resolving any doubt in favor of the Veteran, the claim for service connection for a neurological disability of the left lower extremity as secondary to service-connected varicose veins of the left thigh and leg with a well healed scar, is substantiated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53 -56. 


ORDER

Service connection for a neurological disability of the left lower extremity, to include as secondary to service-connected varicose veins of the left thigh and leg with a healed post-operative scar is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


